The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-7 are pending.  
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 3/24/2022 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.
Claims 1-5 are examined on the merits.



Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9233135. Claim 1 of U.S. Patent No. 9233135 recites “An oral dosage form or plurality of dosage forms comprising as active ingredients citric acid, magnesium citrate, phytin, pyridoxine, and musa, wherein citric acid is present in an amount of about 101 mg to about 700 mg; magnesium citrate is present in an amount of about 76 mg to about 226 mg; phytin is present in an amount of about 3 mg to about 600 mg; pyridoxine is present in an amount of about 0.1 mg to about 15 mg; and musa is present in amount of about 1 mg to about 251 mg”. Although the claims at issue are not identical, they are not patentably distinct from each other as the three components of the current claims are chosen from the five components in the claims of U.S. Patent No. 9233135, thus claims 1-7 of U.S. Patent No. 9233135 encompass the scope of the current claims.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9492491. Claim 1 of U.S. Patent No. 9492491 recites “An oral dosage form or plurality of dosage forms comprising ingredients: magnesium citrate in an amount of about 2.03 mg to about 203 mg, phytin in an amount of about 100 mg to about 600 mg, pyridoxine in an amount of about 0.22 mg to about 15.1 mg, and musa in an amount of about 1.46 mg to about 252 mg, wherein the percent inhibition of the rate of calcium oxalate crystal formation is greater than about 99%”. Although the claims at issue are not identical, they are not patentably distinct from each other as the three components of the current claims are chosen from the five components in the claims of U.S. Patent No. 9492491, thus claims 1-7 of U.S. Patent No. 9492491 encompass the scope of the current claims.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9623066. Claim 1 of U.S. Patent No. 9623066 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9789152. Claim 1 of U.S. Patent No. 9789152 recites “A method of promoting kidney health in a subject, comprising administering to a subject an oral dosage form or plurality of dosage forms comprising four active ingredients selected from citric acid, magnesium citrate, phytin, pyridoxine, and musa, wherein the oral dosage form or plurality of dosage forms is selected from: a) an oral dosage form or plurality of dosage forms wherein citric acid is present in an amount of about 101 mg to about 699 mg, magnesium citrate is present in an amount of about 77 mg to about 227 mg, phytin is present in an amount of about 3.06 mg to about 600 mg, and pyridoxine is present in an amount of about 0.23 mg to about 15.13 mg, wherein the percent inhibition of calcium oxalate crystal formation by the combination of active ingredients is greater than about 89%; b) an oral dosage form or plurality of dosage forms wherein citric acid is present in an amount of about 102 mg to about 1052 mg, magnesium citrate is present in an amount of about 2.32 mg to about 201 mg, phytin is present in an amount of about 100 mg to about 600 mg, and musa is present in an amount of about 1.51 mg to about 251 mg, wherein the percent inhibition of calcium oxalate crystal formation by the combination of active ingredients is greater than about 92%; c) an oral dosage form or plurality of dosage forms wherein citric acid is present in an amount of about 101 mg to about 1051 mg, magnesium citrate is present in an amount of about 2.14 mg to about 226 mg, pyridoxine is present in an amount of about 0.25 mg to about 10.23 mg, and musa is present in an amount of 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10471115. Claim 1 of U.S. Patent No. 10471115 recites “An oral dosage form or plurality of dosage forms comprising three ingredients selected from citric acid, magnesium citrate, phytin, pyridoxine, and musa, wherein the dosage form or plurality of dosage forms is selected from: a) an oral dosage form or plurality of dosage forms comprising about 102 mg to about 1052 mg citric acid, about 2.3 mg to about 227 mg magnesium citrate, and about 3.1 mg to about 600 mg phytin; b) an oral dosage form or plurality 

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 
             Claim(s) 1-5 is/are directed to an oral dosage form or a plurality of dosage forms comprising at least three ingredients selected from citric acid, magnesium citrate, phytin, pyridoxine, and musa.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract of musa, because there is no indication that extraction has caused the components of an extract of musa that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in musa.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. 
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
Regarding claims 1-5, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses 
             
Regarding claims 1-5, oral consumption or administration does not result in a markedly different characteristic because components such as musa, and citric acid etc. already have the characteristic of being in a form suitable for oral consumption. 
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bors et al (RO 80051A2), in view of Prasobh et al (Prasobh et al, A study on the use of musa species in the management of renal calculi. Asian Journal of Pharmaceutical and Clinical Research, (July-September 2014) Vol. 7, No. 3, pp. 123-125), further in view of Parc (US 2013/0302448 A1).	            
           Bors et al teach an urolithic antispasmodic pharmaceutical for treatment of renal calculi contains pyridoxine-HCl [58-56-0] 10 (thus claim 4 is met), Mg citrate [3344-18-1] 180 (thus claim 5 is met), citric acid [77-92-9] 270 (thus claims 1-5 are met), Na citrate  [68-04-2] 720, K citrate [866-84-2] 795, imipramine-HCl  [113-52-0] 0.3, and scopolamine-HCl [55-16-3] 25 parts.  A soluble powder packaged in 2 g pouches was prepared (see Abstract) (thus oral dosage). Bors et al teach the pyridoxine prevents the formation of oxalic calculi; the citrates assure an efficient urinary alkalinization, with a role in preventing and lysing uratic calculi; and magnesium has an important role in the prevention of the formation of oxalic calculi, by forming calcium-magnesium oxalate complexes (page 4, second half of the page).
            Bors et al do not teach the incorporation of musa and phytin into the composition; neither do Bors et al teach the claimed amounts of the two components.  
            Prasobh et al teach to study the use of Musa species in the management of renal calculi.  Methods: Formulation and evaluation of Musa AAB.  Results: A significant decrease in the size of kidney stone under invitro condition was observed.  This is due to the presence of organic constituents like .beta.-sitosterol, quercetin, tannins, saponins and inorganic constituents like magnesium, potassium and nitrate.  The result from these experiment demonstrate the potential of concentrated Musa AAB formulations extract was a good natural remedy against kidney stone.  Conclusion: The recent treatment of urolithiasis involves NSAID's, Antidiuretics and 
            Parc teaches PHYTIN AQUEOUS SOLUTION AND USE OF SAID SOLUTION FOR THE PREPARATION OF A LIQUID NUTRITIONAL SUPPLEMENT OR A COSMETIC COMPOSITION (see Title). Parc teaches phytic acid and phytin may thus take part to the reduction of cholesterol levels, to the normalization of glycemia and to the stimulation of the immune system. Such compounds may also be used to prevent renal calculi, skin hyperpigmentation, and premature cell ageing as well, thanks to their antioxidizing activity [0006].
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate musa from Prasobh et al into the composition of Bors et al since Prasobh et al teach the use of Musa species in the management of renal calculi. Therefore, one of the ordinary skill in the art would have been motivated to incorporate musa from Prasobh et al into the composition of Bors et al to enhance its effect for treatment of renal calculi.
           It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate phytin from Parc into the composition of Bors et al since Parc teaches phytic acid and phytin may be used to prevent renal calculi. Therefore, one of the ordinary skill in the art would have been motivated to incorporate phytin from Parc into the composition of Bors et al to enhance its effect for treatment of renal calculi.

	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655